        Case 1:18-cr-00316-PAC Document 125 Filed 05/29/20 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - x
                                  :
UNITED STATES OF AMERICA
                                  :                   CONSENT PRELIMINARY ORDER
          - v. -                                      OF FORFEITURE/
                                  :                   MONEY JUDGMENT
JOSEPH OLIVIERI,
                                  :                   S2 18 Cr. 316 (PAC)
                   Defendant.

- - - - - - - - - - - - - - - - - x

               WHEREAS, on or about August 22, 2018, JOSEPH OLIVIERI

(the    “defendant”),         was    charged    in     a    seven-count        Superseding

Indictment, S2 18 Cr. 316 (PAC)(the “Indictment”), with conspiracy

to   unlawfully        distribute      controlled          substances     –     oxycodone,

oxymorphone,          morphine       sulfate,        amphetamine,         testosterone,

nandrolone, and alprazolam, in violation of Title 21 , United

States Code, Section 846 (Count One), unlawful distribution of

controlled substances – oxycodone, oxymorphone, and alprazolam, in

violation of Title 21, United States Code, Sections 841(a)(1),

841(b)(1)(C),         and    841(b)(2);      Title     18,     United     States    Code,

Section 2      (Count       Two   through    Six),         unlawful    distribution     of

controlled substances – testosterone and nandrolone, in violation

of     Title    21,    United       States     Code,        Sections    841(a)(1)     and

841(b)(1)(E)(i)and           Title    18,    United         States     Code,     Section 2

(Count Seven);
      Case 1:18-cr-00316-PAC Document 125 Filed 05/29/20 Page 2 of 6



          WHEREAS, the Indictment included a forfeiture allegation

as to Counts One through Seven, seeking forfeiture to the United

States, pursuant to Title 21, United States Code, Section 853, of

any and all property constituting, or derived from, any proceeds

obtained, directly or indirectly, as a result of said offenses and

any and all property used, or intended to be used, in any manner

or part, to commit, or to facilitate the commission of, the

offenses charged in Counts One through Seven of the Indictment

including but not limited to a sum of money in United States

currency representing the amount of proceeds traceable to the

commission of the offenses charged in Counts One through Seven of

the Indictment;

          WHEREAS, on or about May 1, 2019, the defendant pled

guilty to Count One of the Indictment, pursuant to a written plea

agreement with the Government, wherein the defendant admitted the

forfeiture allegation with respect to Count One of the Indictment

and agreed to forfeit to the United States, pursuant to Title 21,

United States Code, Section 853, a sum of money equal to $500,000

in United States currency, representing any and all property

constituting, or derived from, any proceeds obtained, directly or

indirectly, as a result of said offense and any and all property

used, or intended to be used, in any manner or part, to commit, or




                                    2
         Case 1:18-cr-00316-PAC Document 125 Filed 05/29/20 Page 3 of 6



to facilitate the commission of, the offenses charged in Count One

of the Indictment;

             WHEREAS, the defendant consented in the plea agreement

to the entry of a money judgment in the amount of $500,000 in

United     States    currency      representing       the    amount   of    proceeds

traceable to the offense charged in Count One of the Indictment

that the defendant personally obtained; and

             WHEREAS, the defendant has given consent to his counsel,

Julia Gatto, Esq., to execute this Consent Preliminary Order of

Forfeiture/Money Judgment on behalf of the defendant;

             IT IS HEREBY STIPULATED AND AGREED, by and between the

United States of America, by its attorney Geoffrey S. Berman,

United States Attorney, Assistant United States Attorneys, Tara M.

La Morte, Robert B. Sobelman, and Daniel C. Richenthal, of counsel,

and the defendant, and his counsel, Julia Gatto, Esq., that:

             1.     As a result of the offense charged in Count One                of

the   Indictment,     to   which    the   defendant        pled   guilty,   a   money

judgment in the amount of $500,000 in United States currency (the

“Money Judgment”), representing the amount of proceeds traceable

to the offense charged in Count One               of the Indictment that the

defendant     personally    obtained,         shall   be    entered   against     the

defendant.




                                          3
        Case 1:18-cr-00316-PAC Document 125 Filed 05/29/20 Page 4 of 6



              2.     Pursuant to Rule 32.2(b)(4) of the Federal Rules of

Criminal       Procedure,        this     Consent          Preliminary       Order        of

Forfeiture/Money Judgment is final as to the defendant, JOSEPH

OLIVIERI,     and    shall      be   deemed      part    of    the     sentence    of   the

defendant, and shall be included in the judgment of conviction

therewith.

              3.     All   payments     on    the    outstanding        money     judgment

shall be made by postal money order, bank or certified check, made

payable, in this instance, to the United States Marshals Service,

and delivered by mail to the United States Attorney’s Office,

Southern      District     of    New    York,      Attn:       Money    Laundering      and

Transnational Criminal Enterprises Unit, One St. Andrew’s Plaza,

New York, New York 10007 and shall indicate the defendant’s name

and case number.

              4.     The United States Marshals Service is authorized to

deposit the payments on the Money Judgment in the Assets Forfeiture

Fund,   and    the    United     States      shall      have   clear     title    to    such

forfeited property.

              5.     Pursuant to Title 21, United States Code, Section

853(p), the United States is authorized to seek forfeiture of

substitute assets of the defendant up to the uncollected amount of

the Money Judgment.




                                             4
      Case 1:18-cr-00316-PAC Document 125 Filed 05/29/20 Page 5 of 6



            6.    Pursuant to Rule 32.2(b)(3) of the Federal Rules of

Criminal    Procedure,    the     United      States       Attorney’s    Office    is

authorized to conduct any discovery needed to identify, locate or

dispose     of    forfeitable       property,            including      depositions,

interrogatories, requests for production of documents and the

issuance of subpoenas.

            7.    The Court shall retain jurisdiction to enforce this

Consent Preliminary Order of Forfeiture/Money Judgment, and to

amend it as necessary, pursuant to Rule 32.2 of the Federal Rules

of Criminal Procedure.

            8.    The    Clerk     of   the       Court     shall    forward     three

certified    copies      of      this   Consent          Preliminary      Order     of

Forfeiture/Money    Judgment       to   Assistant         United    States   Attorney

Alexander    J.   Wilson,     Co-Chief       of    the     Money    Laundering    and

Transnational Criminal Enterprises Unit, United States Attorney’s

Office, One St. Andrew’s Plaza, New York, New York 10007.




                                         5
      Case 1:18-cr-00316-PAC Document 125 Filed 05/29/20 Page 6 of 6




            9.     The signature page    of   this Consent     Preliminary

Order of Forfeiture/Money Judgment may be executed in one or more

counterparts, each of which will be deemed an original but all of

which together will constitute one and the same instrument.

AGREED AND CONSENTED TO:

GEOFFREY S. BERMAN
United States Attorney for the
Southern District of New York



                                                  5/22/2020
By:
      TARA M. LA MORTE                             DATE
      ROBERT B. SOBELMAN
      DANIEL C. RICHENTHAL
      Assistant United States Attorneys
      One St. Andrew's Plaza
      New York, NY 10007
      (212)637-1041/2616/2109




By:                                                5}2�/2--0
                                                  DATE

                 Defenders of New York
                  Street, 101th Floor
      New        , NY 10007


SO ORDERED:


                                                   5/29/2020
HONORABLE PAUL A. CROTTY                          DATE
UNITED STATES DISTRICT JUDGE




                                    6
